Citation Nr: 1140637	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  09-13 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional nerve damage involving the left leg and back, as a result of VA medical and surgical treatment.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1965 to December 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a  November 2006 rating decision that, in pertinent part, denied compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional nerve damage involving the left leg and back, claimed as a result of VA medical and surgical treatment.  The Veteran timely appealed.

In June 2011, the Veteran testified during a hearing before the undersigned at the RO.  During the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

The Board notes that, in the November 2006 rating decision on appeal, the RO addressed the underlying question of compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, without specifically addressing the pertinent legal authority governing finality and petitions to reopen previously denied claims.  See 38 U.S.C.A. §§ 5108, 7104 (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  However, the requirement of submitting new and material evidence to reopen a claim is a material legal issue the Board is required to address on appeal despite the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issue is captioned as above.

The reopened claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional nerve damage involving the left leg and back, as a result of VA medical and surgical treatment, is addressed in the REMAND portion of the decision below; and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In June 2005 and in January 2006, the RO denied the Veteran's claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional nerve damage involving the left leg and back, as a result of VA medical and surgical treatment.  The Veteran did not appeal within one year of being notified.  

2.  Evidence associated with the claims file since the January 2006 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional nerve damage involving the left leg and back, as a result of VA medical and surgical treatment; and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The evidence received since the RO's January 2006 denial is new and material; and the claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional nerve damage involving the left leg and back, as a result of VA medical and surgical treatment, reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In view of the Board's favorable decision in this appeal for reopening the claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, further assistance is unnecessary to aid the Veteran in substantiating his claim.  

II.  Claim to Reopen

In June 2005, the RO denied the Veteran's original claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional nerve damage involving the left leg and back as a result of VA medical and surgical treatment, on the basis that there was no evidence showing that the Veteran underwent a spinal tap at a VA facility, causing nerve damage as alleged.  The RO confirmed the denial in January 2006 on the basis that there was no evidence that the Veteran's condition was the result of any treatment or procedure at a VA medical facility.  The Veteran was unable to identify the date of the alleged spinal tap.

The evidence of record at the time of the last denial of the claim in January 2006 included the Veteran's service treatment records and personnel records, VA treatment records, and VA examination reports.  Service connection had also been established for the Veteran's post-operative valgus deformity of the left foot with peroneal palsy, rated as 30 percent disabling; and for tinea versicolor, rated as 0 percent (noncompensable) disabling.

VA treatment records show that the Veteran underwent a left peroneal decompression in July 1986.  The report of a September 1997 VA examination reflects that the Veteran underwent a release of nerve entrapment of the left leg in 1989, and also underwent an epidural steroid injection to relieve foot pain in 1989.  Both of these procedures were reported as unsuccessful.  There was no evidence of a spinal tap.

Based on this evidence, the RO concluded that the evidence failed to establish that VA medical or surgical treatment was the proximate cause of additional disability.

The present claim was initiated by the Veteran in July 2006.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since January 2006 includes VA examination reports; a June 2011 hearing transcript; VA hospital records, dated in August 1989, of a left S1 nerve block procedure; and statements by the Veteran.

Much of this evidence is new; it was not previously of record and is not cumulative.
 
The newly submitted evidence is also relevant.  Here, the August 1989 VA hospital records reveal that a left S1 block was performed under local anesthesia, and that the block was successful in numbing the S1 dermatome; and that this was essentially not the area of pain, and did little for the Veteran's complaints.  In June 2011, the Veteran testified that, following the nerve block, the pain in his back where he had the shot, and the pain in his left leg continually became worse.  He testified that his muscles tightened, and he started to use a cane.  The Veteran also stated that he continued to experience pain.  VA hospital records document a left nerve block procedure that was performed in a VA facility in August 1989, as alleged by the Veteran.  Together, this evidence relates to unestablished facts necessary to substantiate the claim, and is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  Given the presumed credibility, the additional evidence in this case raises a reasonable possibility of substantiating the Veteran's claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional nerve damage involving the Veteran's left leg and back.

Hence, the Veteran's application to reopen the claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional nerve damage involving the left leg and back, as a result of VA medical and surgical treatment, must be granted.  38 U.S.C.A. § 5108.


ORDER

New and material evidence has been submitted to reopen the claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional nerve damage involving the left leg and back, as a result of VA medical and surgical treatment.


REMAND

The Veteran contends that he incurred additional nerve damage that affects his left leg and back as a result of treatment received at a VA medical facility.  Although the Veteran has undergone multiple procedures in the past, and has had difficulty recalling the date of the procedure at issue, it appears from his statements and the medical evidence of record that he is referring to a left S1 block performed in August 1989.

In this regard, a VA discharge summary reflects that a left S1 block was performed on August 30, 1989; and that the block was successful in numbing the S1 dermatome.  Records reflect that this was essentially not the area of pain, and did little for the Veteran's complaints.  He was discharged in good condition on September 1, 1989. 

Since then, the Veteran has reported a worsening of pain in the left leg and back. He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

The report of a November 1997 VA examination includes a diagnosis of degenerative joint disease along the sacral spine.

The report of a June 2008 VA examination reflects that the Veteran's symptoms are consistent with a superficial peroneal nerve palsy.

As noted above, service connection is in effect for post-operative valgus deformity of the left foot with peroneal palsy, rated as 30 percent disabling; and for tinea versicolor, rated as 0 percent (noncompensable) disabling.

It has been suggested that the proximate cause of additional nerve damage of the Veteran's left leg and back was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA arising from the medical or surgical treatment provided in August 1989; or it was an event not reasonably foreseeable.  There is no medical opinion on this aspect of the claim.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination in order to determine whether the left S1 block on August 30, 1989, involved carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical providers; or was an event not reasonably foreseeable, and resulted in additional disability, particularly to the leg or back.  If this is the case, the examiner must specify what measurable increase in the severity of disability of the left leg and/or back is due to medical treatment provided by VA.  

If, in the course of reviewing the record, the VA examiner identifies any other VA medical procedure that is found to have involved carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical providers; or was an event not reasonably foreseeable, and resulted in additional disability to the leg or back, the VA examiner should so identify such procedure.  If this is the case, please specify what measurable increase in the severity of disability of the left leg and/or back is due to medical treatment provided by VA.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the VA hospital discharge summary in August 1989, and with the June 2008 VA examination report. 

2.  After completion of the above, the RO or AMC should readjudicate the claim.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


